DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Response to Amendment
	The amendments on 01/14/2022 have been entered.

Response to Arguments
	The 103 rejection on claims 1-6 have been withdrawn in light of claim amendments and based on response dated 12/13/2021, specifically pages 7 and 8.

Allowable Subject Matter
	The claims 1-6 are allowed based on the arguments set forth in the Applicant’s Response to Office Action filed 12/13/2021, specifically pages 7 and 8.

In addition, the following is an examiner’s statement of reasons for allowance: 

The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, the closest prior art Tobita (US 20170023762) teaches 
	a lens unit (see fig. 8) comprising,
	a lens element (resin lens 81) provided with a convex surface on at least one of an incident surface (84) and an exit surface (83) of the lens element (81), the lens element (81) having a positive refractive power (the lens is convex on both sides which is considered as a positive refractive lens) that condenses light rays (fig. 8, light beams), emitting from a light source (fig. 8 source of light beams), at a predetermined position (see fig. 8); and
	a lens frame (holder 82) that supports the lens element (81) within the lens frame (81), the lens frame (82) provided with a projection (light-intercepting section 812) that projects in an inner radial direction from an inner portion of the lens frame (see fig. 8),
	wherein the lens frame (82) supports the lens element (81) with the projection fixedly fitted into an outer peripheral portion of the lens element (along the outer side of 81, see fig. 8),
	wherein the projection (812) is provided, on an inner peripheral portion thereof (inner portion along the outer side of 81, see fig. 8), with a first surface (the side of 812 positioned facing surface 84) positioned on an incident side in an optical axis direction (side where 83 is located) of the lens element (81), a second surface (the side of 812 positioned facing surface 83)  positioned on an exit side in the optical axis direction (side where 83 is located), and a third surface (side of 812 which is between the side facing 83 and side facing 84) positioned between the first surface (the side of 812 positioned facing surface 84) and the second surface (the side of 812 positioned facing surface 83).
	However, regarding claim 1, the prior art Tobita taken either singly or in combination fails to anticipate or fairly suggest a lens unit comprising the first, second and third surfaces are taped surfaces that are respectively obliquely inclined relative to the optical axis direction and progressively vary the inner diameter of the lens frame in the optical axis direction., in combination with all other claimed limitation of claim 1.
	With respect to claims 2-6 these depends on claim 1 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872